Case 1:21-cv-00457-CFC Document 1-3 Filed 03/29/21 Page 1 of 25 PageID #: 121




                         Exhibit 3
Case 1:21-cv-00457-CFC Document 1-3 Filed 03/29/21 Page 2 of 25 PageID #: 122
                                                                             111111111111111111111111111111111101111!1111111111111111111111111
(12)   United States Patent                                                           (10) Patent No.:     US 8,990,073 B2
       Malenovsky et al.                                                              (45) Date of Patent:     Mar. 24, 2015

(54)   METHOD AND DEVICE FOR SOUND                                               (58)      Field of Classification Search
       ACTIVITY DETECTION AND SOUND                                                        USPC           704/208, 219, 226, 229, 223, 207, 220,
       SIGNAL CLASSIFICATION                                                                               704/500, 233, 239, 200, 203; 381/94.3
                                                                                            See application file for complete search history.
(75)   Inventors: Vladimir Malenovsky, Sherbrooke                                (56)                             References Cited
                  (CA); Milan Jelinek, Sherbrooke (CA);
                  Tommy Vaillancourt, Sherbrooke (CA);                                                      U.S. PATENT DOCUMENTS
                  Redwan Salami, Ville St-Laurent (CA)
                                                                                         5,040,217 A               8/1991 Brandenburg et al.
                                                                                         5,406,635 A               4/1995 Jarvinen
(73)   Assignee: Voiceage Corporation, Quebec (CA)
                                                                                                                        (Continued)
 *     Notice:       Subject to any disclaimer, the term of this
                     patent is extended or adjusted under 35                                           FOREIGN PATENT DOCUMENTS
                     U.S.C. 154(b) by 1063 days.
                                                                                 DE                         101034471          2/2003
                                                                                 EP                         0 424 016          4/1991
(21)   Appl. No.:         12/664,934
                                                                                                                   (Continued)
(22)   PCT Filed:         Jun. 20, 2008                                                                       OTHER PUBLICATIONS

(86)   PCT No.:           PCT/CA2008/001184                                     3GPP TS 26.404 version 2 0 0 "Enhanced aacPlus General Audio
                                                                                Codec; Encoder specification; Spectral Band Replication (SBR)
       § 371 (c)(1),                                                            part" (Release 6).*
       (2), (4) Date:     Jun. 11, 2010                                         3GPP TS 26.190 V6.1.1,     Generation Partnership Project, "Tech-
                                                                                nical Specification Group Services and System Aspects; Speech
(87)   PCT Pub. No.:      W02009/000073                                         Codec Speech Processing Functions; Adaptive Multi-Rate-
                                                                                Wideband (AMR-WB) Speech Codec; Transcoding Functions,
       PCT Pub. Date: Dec. 31, 2008
                                                                                Release 6", Global System for Mobile Communications, Jul. 2005,
                                                                                pp. 1-53.
(65)                    Prior Publication Data
                                                                                                                        (Continued)
       US 2011/0035213 Al           Feb. 10, 2011
                                                                                Primary Examiner — Pierre-Louis Desir
                                                                                Assistant Examiner — Neeraj Sharma
                  Related U.S. Application Data                                 (74) Attorney, Agent, or Firm — Fay Kaplun & Marcin, LLP
(60)   Provisional application No. 60/929,336, filed on Jun.                    (57)                    ABSTRACT
       22, 2007.                                                                A device and method for estimating a tonal stability of a
                                                                                sound signal include: calculating a current residual spectrum
(51)   Int. Cl.                                                                 of the sound signal; detecting peaks in the current residual
       GlOL 21/00                (2013.01)                                      spectrum; calculating a correlation map between the current
       GlOL 25/78                (2013.01)                                      residual spectrum and a previous residual spectrum for each
                   (Continued)                                                  detected peak; and calculating a long-term correlation map
                                                                                based on the calculated correlation map, the long-term cor-
(52) U.S. Cl.
                                                                                relation map being indicative of a tonal stability in the sound
      CPC GlOL 25/78 (2013.01); G1 OL 19/22 (2013.01)
                                                                                signal.
      USPC        704/208; 704/203; 704/200; 704/219;
                           704/500; 704/226; 381/94.3                                                       41 Claims, 6 Drawing Sheets


                                                    r   Begin )

                                                                                                541
                                                                  SDI
                                                                        No




                                                                                                      542

                                                                                   Unvoiced speech
                                                                                  optimized encoder




                                                                                                ,543

                                                                                   Voiced speech
                                                                                  optimized encoder




                                                                                              ,544
                                                                                      Generic sound
                                                                                      signal encoder
Case 1:21-cv-00457-CFC Document 1-3 Filed 03/29/21 Page 3 of 25 PageID #: 123


                                               US 8,990,073 B2
                                                       Page 2


(51)   Int. Cl.                                                               OTHER PUBLICATIONS
       GlOL 25/00           (2013.01)
       H04B 15/00           (2006.01)                       WMR WB, TR 45, "Source-Controlled Variable-Rate Multimode
                                                                  -



       GlOL 19/22           (2013.01)                       Wideband Speech Codec (VMR-WB), Service Options 62 and 63 for
                                                            Speech Spectrum Systems", 3GPP2 Technical Specification
(56)                References Cited                        C.50052-A v1.0, TIA1016-A, http://www.3gpp2.org , Mar. 18, 2005,
                                                            pp. 1-198.
              U.S. PATENT DOCUMENTS
                                                            Johnston, "Transform Coding of Audio Signals Using Perceptual
                                                            Noise Criteria", IEEE Journal on Selected Areas in Communications,
    5,594,833 A * 1/1997 Miyazawa               704/221
    5,712,953 A      1/1998 Langs                           vol. 6, No. 2, Feb. 1988, pp. 314-323.
    5,848,388 A * 12/1998 Power etal.           704/239     ITU-T Telecommunication Standardization Sector of ITU, G.718,
    6,101,464 A      8/2000 Scrizawa                        Series G: Transmission Systems and Media, Digital Systems and
    6,988,064 B2 * 1/2006 Ramabadran etal.      704/218     Networks, Digital Terminal Equipments—Coding of Voice and
    7,124,075 B2 * 10/2006 Terez                704/203
                                                            Audio Signals, "Frame Error Robust Narrow-Band and Wideband
    7,593,852 B2 * 9/2009 Gao etal.             704/233
                                                            Embedded Variable Bit-Rate Coding of Speech and Audio from 8-32
    7,630,881 B2 * 12/2009 Iser et al.          704/203
    7,653,537 B2 *   1/2010 Padhi etal.         704/218     Kbit/s", Jun. 2008, pp. 1-259.
    7,873,510 B2 *   1/2011 Kurniawati etal.   704/200.1    ITU-T Telecommunication Standardization Sector of ITU, G. 729,
    7,953,605 B2* 5/2011 Sinha et al.           704/501     Series G: Transmission Systems and Media, Digital Systems and
    7,983,904 B2*  7/2011 Ehara et al.          704/205     Networks, Digital Terminal Equipments—Coding of Analogue Sig-
    8,086,449 B2 * 12/2011 Ishii etal.          704/207
                                                            nals by Methods other than PCM, "Coding of Speech at 8 Kbit/s
    8,175,869 B2 * 5/2012 Sung etal.            704/218
    8,214,205 B2 * 7/2012 Jang etal.            704/226     Using Conjugate-Structure Algebraic-Code-Excited Linear Predic-
    8,311,811 B2* 11/2012 Oh et al.             704/207     tion (CS-ACELP)", Jan. 2007, pp. 1-146.
    8,428,957 B2 * 4/2013 Garudadri etal.       704/500     ITU-T Telecommunication Standardization Sector of ITU, G. 729.1,
 2001/0023395 Al * 9/2001 Su et al.             704/220     Series G: Transmission Systems and Media, Digital Systems and
 2004/0133424 Al * 7/2004 Ealey et al.          704/233     Networks, Digital Terminal Equipments—Coding of Analogue Sig-
 2004/0181393 Al     9/2004 Baumgarte
                                                            nals by Methods other than PCM, "G.729-Based Embedded Variable
 2005/0065781 Al * 3/2005 Tell et al.           704/203
 2005/0143989 Al * 6/2005 Jelinek               704/226     Bit-Rate Coder: An 8-32 Kbit/S Scalable Wideband Coder Bitstream
 2005/0256705 Al    11/2005 Kazama et al.                   Interoperable with G.729", May 2006, pp. 1-100.
 2006/0130637 Al     6/2006 Crebouw                         3GPP TS 26.404 V2 0 0 "Enhanced aacPlus General Audio Codec;
 2006/0224381 Al * 10/2006 Makinen              704/223     Encoder Specification; Spectral Band Replication (SBR) part
 2007/0088540 Al * 4/2007 Ohta etal.            704/216     (Release 6)", Technical Specification Group Services and System
 2007/0174052 Al * 7/2007 Manjunath etal.       704/219
                                                            Aspects Meeting #25, Palm Springs, USA, http://www.3gpp.org/ftp/
 2008/0033718 Al * 2/2008 Zopf et al.           704/229
                                                            tsg sa/TSG SA/TSGS 25/docs/PDF/SF-040636.pdf, Sep. 2004,
                                                            34 sheets.
           FOREIGN PATENT DOCUMENTS
                                                            Deriche etal., "A New Approach to Low Bitrate Audio Coding Using
JP          H07-114396         5/1995                       a Combined Harmonic-Multiband-Wavelet Representation", IEEE
JP          H07-334190        12/1995                       Fifth International Symposium on Sigma! Processing and its Appli-
JP         2002-169579         6/2002                       cations (ISSPA), Aug. 22-25, 1999, pp. 603-606.
JP         2003-512654         4/2003                       Jelinek etal., "Noise Reduction Method for Wideband Speech Cod-
JP         2006-350373        12/2006
JP          2007-25290         2/2007                       ing", European Signal Processing Conference EUSIPCO 2004, pp.
RU             2251750         5/2005                       1959-1962.
WO            00/37120         6/2000
WO           02/073592         9/2002                       * cited by examiner
Case 1:21-cv-00457-CFC Document 1-3 Filed 03/29/21 Page 4 of 25 PageID #: 124


U.S. Patent           Mar. 24, 2015                    Sheet 1 of 6                     US 8,990,073 B2




          Speech                101

             Preprocessor                        102


                       Spectral AnalyLer

                              Parameters                                                     103
                                                           104
                                                                              SNR-based Sound
                       Noise Estimator(Update (Down))                         Activity Detector

                                                            105
                                                         v---
                   Optional Noise Reductr
                   —                               108
                    + • LP Analy 'LW
                       • Pitch Tracker
                                                                        107


                       Parametric Sound Activity Detector and
                       Noise Estimation(Update (Up)) Molu-le

                         Jr                                       108


                       Sound Signal Classifier
                                      109
               Sound Encoder




                                            Figure 1
Case 1:21-cv-00457-CFC Document 1-3 Filed 03/29/21 Page 5 of 25 PageID #: 125


U.S. Patent             Mar. 24, 2015                    Sheet 2 of 6               US 8,990,073 B2




             prey, analysis window                 1st analysis window   2nd analysis window
                                ....   ....
               .




                         4

                                              current frame n




                                                   Figure 2
Case 1:21-cv-00457-CFC Document 1-3 Filed 03/29/21 Page 6 of 25 PageID #: 126


U.S. Patent           Mar. 24, 2015          Sheet 3 of 6            US 8,990,073 B2




          120


    M 100
    a)

           80
    115
    -

    a)                                   spectral floor
    a
           60

    a)
          40
    0
                                  residual 4igna1
           20



                 20          40             60            80   100        120
                                      frequency bin [-]




                                             Figure 3
Case 1:21-cv-00457-CFC Document 1-3 Filed 03/29/21 Page 7 of 25 PageID #: 127


U.S. Patent                                        Mar. 24, 2015       Sheet 4 of 6                       US 8,990,073 B2




                                                                         previous frame
                                        30

                                                                                    current frame
                                              El

                                                   20       40          60              80          100        120
                                                                   frequency bin [-]
        norma lized co rre lation [-]




                                        0.8

                                        0.6

                                        0.4

                                        0.2


                                                   20       40           60             80          100        120
                                                                   frequency bin [-]




                                                                         Figure 4
Case 1:21-cv-00457-CFC Document 1-3 Filed 03/29/21 Page 8 of 25 PageID #: 128


U.S. Patent         Mar. 24, 2015         Sheet 5 of 6                     US 8,990,073 B2




                                                               541
                          r_, 501
                                    No           CNG encoder
                                                   or DTX


                        Yes
                                                                     542
                              502
                                    Yes           Unvoiced speech
                                             ■   optimized encoder




                                                               r_, 543

                              503
                                                  Voiced speech
                                    Yes          optimized encoder




                                                             '-' 544

                                                   Generic sound
                                                   signal encoder




                                                         Figure 5
Case 1:21-cv-00457-CFC Document 1-3 Filed 03/29/21 Page 9 of 25 PageID #: 129


U.S. Patent                                    Mar. 24, 2015             Sheet 6 of 6                                    US 8,990,073 B2




                   WB signals

                                ,   n acese speed-
                   <0.6951                                                                                                  NB signals

                                                                                          Prue:live speed:


                                      4-1.11   a voiced
               last frame                      offset                                                      sate voiced
               INACTIVE 2                                                                                                      last frame
          (
                                                                                                              offset
                                                                                                                               INACTIVE
               last frame
              UNVOICED
          (
                                                                                                                               last frame
                                                                                                                              UNVOICED

                    < 2.4
                                                                                                                                   < 7.0

               (d0)+G < 0 66
                                                                                                                                       <0
                                     ant a speeds
                                        pl .)alve



                                                                                                                         cal SAD flag = 0

                                        no, a voiced                                               Iraotwe
                                           onset                                                                                            5

         Local SAD flag
                                                                         UNVOICE                   not
                                                                                                         pasalsia.,

                         < 1.45
        CfLt                                                                                       1      2

                                                                                                              set
                                                                                                                                     <390
          ( NI <20                   flat background                           NEG
                                     noise spectrum
                                                                                     net a music
                                                          rota muaie,                                                                           52
                         0.52
                                                                                                                      AND
                                    AND
                                                                                                                                    > 0.5
                     05

                                                                                                                                      05


                                                                                                                              tonal s b 1 av)
         tona l „sr, t

                                                                                                                             (SAD flag )
            SA n flay                                          AND


                                                                                                                               Ero > -I
              Erd > -14


                                                                        Figure 6
Case 1:21-cv-00457-CFC Document 1-3 Filed 03/29/21 Page 10 of 25 PageID #: 130


                                                       US 8,990,073 B2
                                1                                                                     2
         METHOD AND DEVICE FOR SOUND                                   decoder operates on the transmitted or stored bit stream and
         ACTIVITY DETECTION AND SOUND                                  converts it back to a sound signal.
             SIGNAL CLASSIFICATION                                         Code-Excited Linear Prediction (CELP) coding is one of
                                                                       the best prior techniques for achieving a good compromise
                FIELD OF THE INVENTION                               5 between the subjective quality and bit rate. This coding tech-
                                                                       nique is a basis of several speech coding standards both in
    The present invention relates to sound activity detection,         wireless and wireline applications. In CELP coding, the
 background noise estimation and sound signal classification            sampled speech signal is processed in successive blocks of L
                                                                        samples usually called frames, where L is a predetermined
 where sound is understood as a useful signal. The present
                                                                    10 number corresponding typically to 10-30 ms. A linear predic-
 invention also relates to corresponding sound activity detec-
                                                                       tion (LP) filter is computed and transmitted every frame. The
 tor, background noise estimator and sound signal classifier.
                                                                       L-sample frame is divided into smaller blocks called sub-
    In particular but not exclusively:
                                                                       frames. In each subframe, an excitation signal is usually
    The sound activity detection is used to select frames to be        obtained from two components, the past excitation and the
       encoded using techniques optimized for inactive frames.      15 innovative, fixed-codebook excitation. The component
    The sound signal classifier is used to discriminate among          formed from the past excitation is often referred to as the
       different speech signal classes and music to allow for          adaptive codebook or pitch excitation. The parameters char-
       more efficient encoding of sound signals, i.e. optimized        acterizing the excitation signal are coded and transmitted to
       encoding of unvoiced speech signals, optimized encod-           the decoder, where the reconstructed excitation signal is used
       ing of stable voiced speech signals, and generic encod-      20 as the input of the LP filter.
       ing of other sound signals.                                         The use of source-controlled variable bit rate (VBR)
    An algorithm is provided and uses several relevant param-           speech coding significantly improves the system capacity. In
       eters and features to allow for a better choice of coding        source-controlled VBR coding, the codec uses a signal clas-
       mode and more robust estimation of the background                sification module and an optimized coding model is used for
       noise.                                                       25 encoding each speech frame based on the nature of the speech
    Tonal stability estimation is used to improve the perfor-          frame (e.g. voiced, unvoiced, transient, background noise).
       mance of sound activity detection in the presence of            Further, different bit rates can be used for each class. The
       music signals, and to better discriminate between                simplest form of source-controlled VBR coding is to use
       unvoiced sounds and music. For example, the tonal sta-          voice activity detection (VAD) and encode the inactive
       bility estimation may be used in a super-wideband codec      30 speech frames (background noise) at a very low bit rate.

       to decide the codec model to encode the signal above 7          Discontinuous transmission (DTX) can further be used where
       kHz.                                                            no data is transmitted in the case of stable background noise.
                                                                       The decoder uses comfort noise generation (CNG) to gener-
           BACKGROUND OF THE INVENTION                                 ate the background noise characteristics. VAD/DTX/CNG
                                                                    35 results in significant reduction in the average bit rate, and in
    Demand for efficient digital narrowband and wideband               packet-switched applications it reduces significantly the
 speech coding techniques with a good trade-off between the            number of routed packets. VAD algorithms work well with
 subjective quality and bit rate is increasing in various appli-        speech signals but may result in severe problems in case of
 cation areas such as teleconferencing, multimedia, and wire-          music signals. Segments of music signals can be classified as
 less communications. Until recently, telephone bandwidth           40 unvoiced signals and consequently may be encoded with
 constrained into a range of 200-3400 Hz has mainly been used          unvoiced-optimized model which severely affects the music
 in speech coding applications (signal sampled at 8 kHz).              quality. Moreover, some segments of stable music signals
 However, wideband speech applications provide increased               may be classified as stable background noise and this may
 intelligibility and naturalness in communication compared to          trigger the update of background noise in the VAD algorithm
 the conventional telephone bandwidth. In wideband services         45 which results in degradation in the performance of the algo-
 the input signal is sampled at 16 kHz and the encoded band-           rithm. Therefore, it would be advantageous to extend the VAD
 width is in the range 50-7000 Hz. This bandwidth has been             algorithm to better discriminate music signals. In the present
 found sufficient for delivering a good quality giving an              disclosure, this algorithm will be referred to as Sound Activ-
 impression of nearly face-to-face communication. Further              ity Detection (SAD) algorithm where sound could be speech
 quality improvement is achieved with so-called super-wide-         so or music or any useful signal. The present disclosure also
 band, in which the signal is sampled at 32 kHz and the                describes a method for tonal stability detection used to
 encoded bandwidth is in the range 50-15000 Hz. For speech             improve the performance of the SAD algorithm in case of
 signals this provides a face-to-face quality since almost all         music signals.
 energy in human speech is below 14000 Hz. This bandwidth                  Another aspect in speech and audio coding is the concept of
 also gives significant quality improvement with general audio      55 embedded coding, also known as layered coding. In embed-
 signals including music (wideband is equivalent to AM radio           ded coding, the signal is encoded in a first layer to produce a
 and super-wideband is equivalent to FM radio). Higher band-           first bit stream, and then the error between the original signal
 width has been used for general audio signals with the full-          and the encoded signal from the first layer is further encoded
 band 20-20000 Hz (CD quality sampled at 44.1 kHz or 48                to produce a second bit stream. This can be repeated for more
 kHz).                                                              60 layers by encoding the error between the original signal and
    A sound encoder converts a sound signal (speech or audio)          the coded signal from all preceding layers. The bit streams of
 into a digital bit stream which is transmitted over a commu-          all layers are concatenated for transmission. The advantage of
 nication channel or stored in a storage medium. The sound             layered coding is that parts of the bit stream (corresponding to
 signal is digitized, that is, sampled and quantized with usually      upper layers) can be dropped in the network (e.g. in case of
 16-bits per sample. The sound encoder has the role of repre-       65 congestion) while still being able to decode the signal at the
 senting these digital samples with a smaller number of bits           receiver depending on the number of received layers. Layered
 while maintaining a good subjective quality. The sound                encoding is also useful in multicast applications where the
Case 1:21-cv-00457-CFC Document 1-3 Filed 03/29/21 Page 11 of 25 PageID #: 131


                                                         US 8,990,073 B2
                                 3                                                                         4
 encoder produces the bit stream of all layers and the network             the current residual spectrum; a calculator of a correlation
 decides to send different bit rates to different end points               map between the current residual spectrum and a previous
 depending on the available bit rate in each link                          residual spectrum for each detected peak; and a calculator of
    Embedded or layered coding can be also useful to improve               a long-term correlation map based on the calculated correla-
 the quality of widely used existing codecs while still main-         5    tion map, the long-term correlation map being indicative of a
 taining interoperability with these codecs. Adding more lay-              tonal stability in the sound signal.
 ers to the standard codec core layer can improve the quality                 The foregoing and other objects, advantages and features
 and even increase the encoded audio signal bandwidth.                     of the present invention will become more apparent upon
 Examples are the recently standardized ITU-T Recommen-                    reading of the following non restrictive description of an
 dation G.729.1 where the core layer is interoperable with            10   illustrative embodiment thereof, given by way of example
 widely used G.729 narrowband standard at 8 kbit/s and upper               only with reference to the accompanying drawings.
 layers produces bit rates up to 32 kbit/s (with wideband signal
 starting from 16 kbit/s). Current standardization work aims at                   BRIEF DESCRIPTION OF THE DRAWINGS
 adding more layers to produce a super-wideband codec (14
 kHz bandwidth) and stereo extensions. Another example is             15      In the appended drawings:
 ITU-T Recommendation G.718 for encoding wideband sig-                        FIG. 1 is a schematic block diagram of a portion of an
 nals at 8, 12, 16, 24 and 32 kbit/s. The codec is also being              example of sound communication system including sound
 extended to encode super-wideband and stereo signals at                   activity detection, background noise estimation update, and
 higher bit rates.                                                         sound signal classification;
    The requirements for embedded codecs usually ask for              20      FIG. 2 is a non-limitative illustration of windowing in
 good quality in case of both speech and audio signals. Since              spectral analysis;
 speech can be encoded at relatively low bit rate using a model               FIG. 3 is a non-restrictive graphical illustration of the prin-
 based approach, the first layer (or first two layers) is (or are)         ciple of spectral floor calculation and the residual spectrum;
 encoded using a speech specific technique and the error signal               FIG. 4 is a non-limitative illustration of calculation of
 for the upper layers is encoded using a more generic audio           25   spectral correlation map in a current frame;
 encoding technique. This delivers a good speech quality at                   FIG. 5 is an example of functional block diagram of a
 low bit rates and good audio quality as the bit rate is increased.        signal classification algorithm; and
 In G.718 and G.729.1, the first two layers are based on                      FIG. 6 is an example of decision tree for unvoiced speech
 ACELP (Algebraic Code-Excited Linear Prediction) tech-                    discrimination.
 nique which is suitable for encoding speech signals. In the          30
 upper layers, transform-based encoding suitable for audio                                  DETAILED DESCRIPTION
 signals is used to encode the error signal (the difference
 between the original signal and the output from the first two           In the non-restrictive, illustrative embodiment of the
 layers). The well known MDCT (Modified Discrete Cosine               present invention, sound activity detection (SAD) is per-
 Transform) transform is used, where the error signal is trans-    35 formed within a sound communication system to classify
 formed in the frequency domain. In the super-wideband lay-           short-time frames of signals as sound or background noise/
 ers, the signal above 7 kHz is encoded using a generic coding        silence. The sound activity detection is based on a frequency
 model or a tonal coding model. The above mentioned tonal             dependent signal-to-noise ratio (SNR) and uses an estimated
 stability detection can also be used to select the proper coding     background noise energy per critical band. A decision on the
 model to be used.                                                 40 update of the background noise estimator is based on several
                                                                      parameters including parameters discriminating between
              SUMMARY OF THE INVENTION                                background noise/silence and music, thereby preventing the
                                                                      update of the background noise estimator on music signals.
    According to a first aspect of the present invention, there is       The SAD corresponds to a first stage of the signal classi-
 provided a method for estimating a tonal stability of a sound 45 fication. This first stage is used to discriminate inactive
 signal. The method comprises: calculating a current residual         frames for optimized encoding of inactive signal. In a second
 spectrum of the sound signal; detecting peaks in the current         stage, unvoiced speech frames are discriminated for opti-
 residual spectrum; calculating a correlation map between the         mized encoding of unvoiced signal. At this second stage,
 current residual spectrum and a previous residual spectrum           music detection is added in order to prevent classifying music
 for each detected peak; and calculating a long-term correla- so as unvoiced signal. Finally, in a third stage, voiced signals are
 tion map based on the calculated correlation map, the long-          discriminated through further examination of the frame
 term correlation map being indicative of a tonal stability in        parameters.
 the sound signal.                                                       The herein disclosed techniques can be deployed with
    According to a second aspect of the present invention, there      either narrowband (NB) sound signals sampled at 8000
 is provided a device for estimating a tonal stability of a sound 55 sample/s or wideband (WB) sound signals sampled at 16000
 signal. The device comprises: means for calculating a current        sample/s, or at any other sampling frequency. The encoder
 residual spectrum of the sound signal; means for detecting           used in the non-restrictive, illustrative embodiment of the
 peaks in the current residual spectrum; means for calculating        present invention is based on AMR-WB [AMR Wideband
 a correlation map between the current residual spectrum and          Speech Codec: Transcoding Functions, 3GPP Technical
 a previous residual spectrum for each detected peak; and 60 Specification TS 26.190 (http://wvww.3gpp.org )] and VMR-
 means for calculating a long-term correlation map based on           WB [Source-Controlled Variable-Rate Multimode Wideband
 the calculated correlation map, the long-term correlation map        Speech Codec (VMR-WB), Service Options 62 and 63 for
 being indicative of a tonality in the sound signal.                  Spread Spectrum Systems, 3GPP2 Technical Specification
    According to a third aspect of the present invention, there is    C.50052-A v1.0, April 2005 (http://www.3gpp2.org )] codecs
 provided a device for estimating a tonal stability of a sound 65 which use an internal sampling conversion to convert the
 signal. The device comprises: a calculator of a current              signal sampling frequency to 12800 sample/s (operating in a
 residual spectrum of the sound signal; a detector of peaks in        6.4 kHz bandwidth). Thus the sound activity detection tech-
Case 1:21-cv-00457-CFC Document 1-3 Filed 03/29/21 Page 12 of 25 PageID #: 132


                                                       US 8,990,073 B2
                                5                                                                     6
 nique in the non-restrictive, illustrative embodiment operates         Referring to FIG. 1, spectral analysis is performed in spec-
 on either narrowband or wideband signals after sampling             tral analyzer 102. Two analyses are performed in each frame
 conversion to 12.8 kHz.                                             using 20 ms windows with 50% overlap. The windowing
    FIG. 1 is a block diagram of a sound communication sys-          principle is illustrated in FIG. 2. The signal energy is com-
 tem 100 according to the non-restrictive illustrative embodi- 5     puted for frequency bins and for critical bands [J. D.
 ment of the invention, including sound activity detection.          Johnston, "Transform coding of audio signal using perceptual
    The sound communication system 100 of FIG. 1 comprises           noise criteria," IEEE I Select. Areas Commun., vol. 6, pp.
 a pre-processor 101. Preprocessing by module 101 can be             314-323, February 1988].
 performed as described in the following example (high-pass             Sound activity detection (first stage of signal classification)
 filtering, resampling and pre-emphasis). 10                         is performed in the sound activity detector 103 using noise
    Prior to the frequency conversion, the input sound signal is     energy estimates calculated in the previous frame. The output
 high-pass filtered. In this non-restrictive, illustrative embodi-   of the sound activity detector 103 is a binary variable which is
 ment, the cut-off frequency of the high-pass filter is 25 Hz for    further used by the encoder 109 and which determines
 WB and 100 Hz for NB. The high-pass filter serves as a              whether the current frame is encoded as active or inactive.
 precaution against undesired low frequency components. For 15          Noise estimator 104 updates a noise estimation downwards
 example, the following transfer function can be used:               (first level of noise estimation and update), i.e. if in a critical
                                                                     band the frame energy is lower than an estimated energy of
                                                                     the background noise, the energy of the noise estimation is
                      bo + b iz-1 + b 2z-2                           updated in that critical band.
          Hhi ( z ) = 1 + 2_ 1 + a 22 - 2
                                                                  20    Noise reduction is optionally applied by an optional noise
                                                                     reducer 105 to the speech signal using for example a spectral
                                                                     subtraction method. An example of such a noise reduction
 where, for WB, b 0=0.9930820, b 1 =-1.98616407,                     scheme is described in [M. Jelinek and R. Salami, "Noise
 b2=0.9930820, a 1 =-1.9861162, a2=0.9862119292 and, for
                                                                     Reduction Method for Wideband Speech Coding," in Proc.
 NB, b 0=0.945976856, b 1 =-1.891953712, b 2=0.945976856,
                                                                  25 Eusipco, Vienna, Austria, September 2004].
 a 1 =-1.889033079, a 2=0.894874345. Obviously, the high-               Linear prediction (LP) analysis and open-loop pitch analy-
 pass filtering can be alternatively carried out after resampling
                                                                     sis are performed (usually as a part of the speech coding
 to 12.8 kHz.                                                        algorithm) by a LP analyzer and pitch tracker 106. In this
     In the case of WB, the input sound signal is decimated from
                                                                     non-restrictive illustrative embodiment, the parameters
 16 kHz to 12.8 kHz. The decimation is performed by an 30 resulting from the LP analyzer and pitch tracker 106 are used
 up sampler that upsamples the sound signal by 4. The result-
                                                                     in the decision to update the noise estimates in the critical
 ing output is then filtered through a low-pass FIR (Finite
                                                                     bands as performed in module 107. Alternatively, the sound
 Impulse Response) filter with a cut off frequency at 6.4 kHz.       activity detector 103 can also be used to take the noise update
 Then, the low-pass filtered signal is downsampled by 5 by an
                                                                     decision. According to a further alternative, the functions
 appropriate downsampler. The filtering delay is 15 samples at 35 implemented by the LP analyzer and pitch tracker 106 can be
 a 16 kHz sampling frequency.
                                                                     an integral part of the sound encoding algorithm.
     In the case of NB, the sound signal is upsampled from 8
                                                                        Prior to updating the noise energy estimates in module 107,
 kHz to 12.8 kHz. For that purpose, an upsampler performs on
                                                                     music detection is performed to prevent false updating on
 the sound signal an upsampling by 8. The resulting output is
                                                                     active music signals. Music detection uses spectral param-
 then filtered through a low-pass FIR filter with a cut off 40 eters calculated by the spectral analyzer 102.
 frequency at 6.4 kHz. A downsampler then downsamples the
                                                                        Finally, the noise energy estimates are updated in module
 low-pass filtered signal by 5. The filtering delay is 16 samples    107 (second level of noise estimation and update). This mod-
 at 8 kHz sampling frequency.
                                                                     ule 107 uses all available parameters calculated previously in
     After the sampling conversion, a pre-emphasis is applied to
                                                                     modules 102 to 106 to decide about the update of the energies
 the sound signal prior to the encoding process. In the pre-
                                                                  45 of the noise estimation.
 emphasis, a first order high-pass filter is used to emphasize
                                                                        In signal classifier 108, the sound signal is further classified
 higher frequencies. This first order high-pass filter forms a       as unvoiced, stable voiced or generic. Several parameters are
 pre-emphasizer and uses, for example, the following transfer
                                                                     calculated to support this decision. In this signal classifier, the
 function:                                                           mode of encoding the sound signal of the current frame is
                                                                  50 chosen to best represent the class of signal being encoded.
         Hp„ ,h (z)=1-0.68z -1
                                                                        Sound encoder 109 performs encoding of the sound signal
     Pre-emphasis is used to improve the codec performance at        based on the encoding mode selected in the sound signal
 high frequencies and improve perceptual weighting in the            classifier 108. In other applications, the sound signal classi-
 error minimization process used in the encoder.                     fier 108 can be an automatic speech recognition system.
     As described hereinabove, the input sound signal is con- 55 Spectral Analysis
 verted to 12.8 kHz sampling frequency and preprocessed, for            The spectral analysis is performed by the spectral analyzer
 example as described above. However, the disclosed tech-            102 of FIG. 1.
 niques can be equally applied to signals at other sampling             Fourier Transform is used to perform the spectral analysis
 frequencies such as 8 kHz or 16 kHz with different prepro-          and spectrum energy estimation. The spectral analysis is done
 cessing or without preprocessing.                                60 twice per frame using a 256-point Fast Fourier Transform
     In the non-restrictive illustrative embodiment of the           (FFT) with a 50 percent overlap (as illustrated in FIG. 2). The
 present invention, the encoder 109 (FIG. 1) using sound activ-      analysis windows are placed so that all look ahead is
 ity detection operates on 20 ms frames containing 256               exploited. The beginning of the first window is at the begin-
 samples at the 12.8 kHz sampling frequency. Also, the               ning of the encoder current frame. The second window is
 encoder 109 uses a 10 ms look ahead from the future frame to 65 placed 128 samples further. A square root Harming window
 perform its analysis (FIG. 2). The sound activity detection         (which is equivalent to a sine window) has been used to
 follows the same framing structure.                                 weight the input sound signal for the spectral analysis. This
Case 1:21-cv-00457-CFC Document 1-3 Filed 03/29/21 Page 13 of 25 PageID #: 133


                                                                  US 8,990,073 B2
                                          7                                                                              8
 window is particularly well suited for overlap-add methods
 (thus this particular spectral analysis is used in the noise                                                        mcB(0 -                                (2)
 suppression based on spectral subtraction and overlap-add                                                                      (*k + ji)+ Xi• (k + ji)),
                                                                                       ECB(i)   = (LEFT 1 2) 2 M CB(i) k =0
 analysis/synthesis). The square root Harming window is
 given by:                                                                  5           = 0,       ,       19



                                                                      (1)
                                                                               where XR (k) and X,(k) are, respectively, the real and imagi-
                                                            rn
        wrrr(n)            0.5 -0.5 cos( 2 rn     = sin(                       nary parts of the kth frequency bin and j, is the index of the first
                                        LEFT)              LEFT
                                                                            10 bin in the ith critical band given by j,={1, 3, 5, 7, 9, 11, 13, 16,
                                                                               19, 22, 26, 30, 35, 41, 47, 55, 64, 75, 89, 107}.
                                                                                  The spectral analyzer 102 also computes the normalized
                                                                               energy per frequency bin, EB,N(k), in the range 0-6400 Hz,
 where L„,=256 is the size of the FTT analysis. Here, only                     using the following relation:
 half the window is computed and stored since this window is 15
 symmetric (from 0 to L„,/2).
                                                                                                           4                                                (3 )
    The windowed signals for both spectral analyses (first and                         ERIN (k)   = - (Xl?. (k)+ (k)), k = 1,            , 127
                                                                                                    L2FFT
 second spectral analyses) are obtained using the two follow-
 ing relations:                                                20
                                                                                 Furthermore, the energy spectra per frequency bin in both
       x, (1) (n)=wFF,-(n)s'(n), n=0, . . . , LFFT-1                             analyses are combined together to obtain the average log-
                                                                                 energy spectrum (in decibels), i.e.
       x, (2) (n)=wFF,-(n)s'(n+LFFTI2), n =0, ...
                                                                            25
 where s'(0) is the first sample in the current frame. In the                                                                                               (4)
                                                                                       Edg(k) = 10 1og[- (-uthiv (k) +         (k))], k = 1,     , 127,
 non-restrictive, illustrative embodiment of the present inven-                                                 2
 tion, the beginning of the first window is placed at the begin-
 ning of the current frame. The second window is placed 128where the superscripts (1) and (2) are used to denote the first
 samples further.                                                3
                                                           and the second spectral analysis, respectively.
    FFT is performed on both windowed signals to obtain       Finally, the spectral analyzer 102 computes the average
 following two sets of spectral parameters per frame:      total energy for both the first and second spectral analyses in
                                                           a 20 ms frame by adding the average critical band energies
                                                        35 EcB. That is, the spectrum energy for a certain spectral analy-
              N-
                                                           sis is computed using the following relation:
        x 1 (k)=                      kn k = 0,       , LEFT -
                    n=0

                    N -1                                                                               9
                                     kn                                                                                                                     (5 )
        x 2 (k) =          X(n)e -J2' , k = 0,        , LEFT -                                              Ec (i)
                     =0                                                     40                     i=0




 where N=L„T .                                                                   and the total frame energy is computed as the average of
                                                                                 spectrum energies of both the first and second spectral analy-
    The FFT provides the real and imaginary parts of the spec-
                                                                            45   ses in a frame. That is
 trum denoted by XR (k), k=0 to 128, and X,(k), k=1 to 127.
 X,(0) corresponds to the spectrum at 0 Hz (DC) and X,(128)
                                                                                      E,=10 1og(0.5 (Efr„,(0)+Efr„,(1)),dB.                                 (6)
 corresponds to the spectrum at 6400 Hz. The spectrum at
 these points is only real valued.                                           The output parameters of the spectral analyzer 102, that is
    After FFT analysis, the resulting spectrum is divided into 5 the average energy per critical band, the energy per frequency
 critical bands using the intervals having the following upper            bin and the total energy, are used in the sound activity detector
 limits [M. Jelinek and R. Salami, "Noise Reduction Method                103 and in the rate selection. The average log-energy spec-
 for Wideband Speech Coding," in Proc. Eusipco, Vienna,                   trum  is used in the music detection.
 Austria, September 2004] (20 bands in the frequency range                   In narrowband input signals sampled at 8000 sample/s,
 0-6400 Hz):                                                          55 after sampling conversion to 12800 sample/s, there is no
                                                                          content at both ends of the spectrum, thus the first lower
    Critical bands={100.0, 200.0, 300.0, 400.0, 510.0, 630.0,
                                                                          frequency critical band as well as the last three high frequency
       770.0, 920.0, 1080.0, 1270.0, 1480.0, 1720.0, 2000.0,
                                                                          bands are not considered in the computation of relevant
       2320.0, 2700.0, 3150.0, 3700.0, 4400.0, 5300.0,
                                                                          parameters (only bands from i=1 to 16 are considered). How-
       6350.0} Hz.
                                                                      60 ever, equations (3) and (4) are not affected.
    The 256-point FFT results in a frequency resolution of 50             Sound Activity Detection (SAD)
 Hz (6400/128). Thus after ignoring the DC component of the                  The sound activity detection is performed by the SNR-
 spectrum, the number of frequency bins per critical band is              based sound activity detector 103 of FIG. 1.
 M„={2, 2, 2, 2, 2, 2, 3, 3, 3, 4, 4, 5, 6, 6, 8, 9, 11, 14, 18, 21},        The spectral analysis described above is performed twice
 respectively.                                                        65 per frame by the analyzer 102. Let E c„,(1) (i) and E cB(2) (i) as
    The average energy in a critical band is computed using the           computed in Equation (2) denote the energy per critical band
 following relation:                                                      information in the first and second spectral analyses, respec-
Case 1:21-cv-00457-CFC Document 1-3 Filed 03/29/21 Page 14 of 25 PageID #: 134


                                                       US 8,990,073 B2
                                 9                                                                    10
 tively. The average energy per critical band for the whole                 For narrowband signals, the hysteresis strategy consists of
 frame and part of the previous frame is computed using the               decreasing the SAD decision threshold as follows:
 following relation:
                                                                               thsAD th s,-5.2 if SNR,K19
                                                               (7)
                                                                     5         th,D =ths,-2 if 19sSNRL,-<35
 where E c,(°) (i) denotes the energy per critical band informa-
 tion from the second spectral analysis of the previous frame.                 th,D =ths, if 35sSNRLT
 The signal-to-noise ratio (SNR) per critical band is then com-
                                                                      Thus, for noisy signals with low SNR, the threshold becomes
 puted using the following relation:
                                                                      lower to give preference to active signal decision. There is no
                                                                   10
       SNR cB (D=E„(DINcB (i) bounded by SNR.c.B 1.           ( 8)    hangover for narrowband signals.
                                                                        Finally, the sound activity detector 103 has two outputs a
 where NCB(i) is the estimated noise energy per critical band as
                                                                      SAD flag and a local SAD flag. Both flags are set to one if
 will be explained below. The average SNR per frame is then
                                                                      active signal is detected and set to zero otherwise. Moreover,
 computed as
                                                                      the SAD flag is set to one in hangover period. The SAD
                                                                   15
                                                                      decision is done by comparing the average SNR per frame
                                                                      with the SAD decision threshold (via a comparator for
                      bm                                      (9)
        SNR„ = 10 log       SNRcB(01
                                                                      example), that is:
                       ,i=b


                                                                     20
                                                                                if SNR„ > thsAD
 where b„,,,=0 and b,,,„=19 in the case of wideband signals,
 and b„,,,=1 and b,,,„=16 in case of narrowband signals.                               SADlocal = 1

    The sound activity is detected by comparing the average                            SAD = 1
 SNR per frame to a certain threshold which is a function of the
 long-term SNR. The long-term SNR is given by the following 25                  else
 relation:                                                                             SAD local =   0
       SNRLT=Ef-/Tif                                          (10)                     if in hangover period
 where Ef and Nf are computed using equations (13) and (14),                                             SAD = 1
 respectively, which will be described later. The initial value of 30
 Ef is 45 dB.                                                                          else
    The threshold is a piece-wise linear function of the long-                                           SAD = 0
 term SNR. Two functions are used, one optimized for clean
                                                                                       end
 speech and one optimized for noisy speech.
    For wideband signals, If SNR,,,<35 (noisy speech) then 35                   end.
 the threshold is equal to:
       ths,=0.41287 SNR,--F13.259625                           First Level of Noise Estimation and Update
   else (clean speech):                                           A noise estimator 104 as illustrated in FIG. 1 calculates the
                                                            40 total noise energy, relative frame energy, update of long-term
        thsAD 1.0333 SNR,-18                                   average noise energy and long-term average frame energy,
    For narrowband signals, If SNRf,<20 (noisy speech) then    average energy per critical band, and a noise correction factor.
 the threshold is equal to:                                    Further, the noise estimator 104 performs noise energy ini-
                                                               tialization and update downwards.
        th,D=0.1071 SNRL ,+16.5
                                                            45    The total noise energy per frame is calculated using the
    else (clean speech):                                       following relation:
       th,D=0.4773 SNR,-6.1364

   Furthermore, a hysteresis in the SAD decision is added to                         9

 prevent frequent switching at the end of an active sound so               = 10 log    NCB (0)
                                                                                    =0
 period. The hysteresis strategy is different for wideband and
 narrowband signals and comes into effect only if the signal is
 noisy.                                                         where NCB(i) is the estimated noise energy per critical band.
   For wideband signals, the hysteresis strategy is applied in     The relative energy of the frame is given by the difference
 the case the frame is in a "hangover period" the length of 55 between the frame energy in dB and the long-term average
 which varies according to the long-term SNR as follows:        energy. The relative frame energy is calculated using the
                                                                following relation:
             if SNR,z35
                                                                               E„,=Errf                                             (12)
             if 15sSNR,K35.
                                                                     60 where Et is given in Equation (6).
                                                                             The long-term average noise energy or the long-term aver-
       1hg=2 if SNR,K15                                                   age frame energy is updated in every frame. In case of active
    The hangover period starts in the first inactive sound frame          signal frames (SAD flag=1), the long-term average frame
 after three (3) consecutive active sound frames. Its function            energy is updated using the relation:
 consists of forcing every inactive frame during the hangover 6 5
                                                                        E1=0.99.rj+0.01Et                                           (13)
 period as an active frame. The SAD decision will be explained
 later.                                                           with initial value Ef=45 dB.
Case 1:21-cv-00457-CFC Document 1-3 Filed 03/29/21 Page 15 of 25 PageID #: 135


                                                          US 8,990,073 B2
                               11                                                                                         12
    In case of inactive speech frames (SAD flag=0), the long-                Speech Codec (VMR-WB), Service Options 62 and 63 for
 term average noise energy is updated as follows:                            Spread Spectrum Systems, 3GPP2 Technical Specification
                                                                             C.50052-A v1.0, April 2005 (http://www.3gpp2.org )]). The
       Nf=0.99/T/J+0.01Ntot                                      (14)
                                                                             LP analyzer and pitch tracker module 106 calculates a pitch
    The initial value of Nf is set equal to Ntot for the first 4 5           stability counter using the following relation:
 frames. Also, in the first four (4) frames, the value of E f is
                                                                                                                                           (19)
 bounded by Ef-Nt0t+10.
    The frame energy per critical band for the whole frame is            where d_, is the lag of the second half-frame of the previous
 computed by averaging the energies from both the first and              frame. For pitch lags larger than 122, the LP analyzer and
 second spectral analyses in the frame using the following             o pitch tracker module 106 sets d 2=d 1 . Thus, for such lags the
 relation:                                                               value of pc in equation (19) is multiplied by 3/2 to compen-
                                                                          sate for the missing third term in the equation. The pitch
        Ece(i)=0 . 5Ecs(1) (i)+0 . 5.E,B (2) (i)                 (15)     stability is true if the value of pc is less than 14. Further, for
    The noise energy per critical band NCB(i) is initialized to          frames with low voicing, pc is set to 14 to indicate pitch
 0.03.                                                                15 instability. More specifically:
    At this stage, only noise energy update downward is per-                                                              then
 formed for the critical bands whereby the energy is less than                       pc=14,                                                (20)
 the background noise energy. First, the temporary updated
 noise energy is computed using the following relation:                  where    C,„,„„(d)  is the normalized  raw  correlation and r, is an
                                                                      20 optional    correction   added  to the normalized    correlation   in
        N „„p(i)=0 .9NcB (i)+0.1(0.25.E cB (°) (i)±0 . 75Ecs(i)) (18)    order to compensate for the decrease of normalized correla-
 where E c„,,(°) (i) denotes the energy per critical band corre-         tion in the presence of background noise. The voicing thresh-
 sponding to the second spectral analysis from the previous              old thcpc=0.52 for WB, and thcpc=0.65 for NB. The correc-
 frame.                                                                  tion factor can be calculated using the following relation:
    Then for i=0 to 19, if N„,,p (i)<N,R(i) then N,R(i)=N„,,p (i).      25         r,=0.00024492 e °1596               ")-0.022
    A second level of noise estimation and update is performed
 later by setting N c„,,(i)=N„,,p(i) if the frame is declared as an        where Ntot is the total noise energy per frame computed
 inactive frame.                                                           according to Equation (11).
 Second Level of Noise Estimation and Update                                  The normalized raw correlation can be computed based on
    The parametric sound activity detection and noise estima-           30 the decimated weighted sound signal s(n) using the follow-
 tion update module 107 updates the noise energy estimates                 ing equation:
 per critical band to be used in the sound activity detector 103
 in the next frame. The update is performed during inactive
 signal periods. However, the SAD decision performed above,
                                                                                                                                  — d)
 which is based on the SNR per critical band, is not used for           35                             =0
 determining whether the noise energy estimates are updated.
 Another decision is performed based on other parameters                                                             e_c
                                                                                                            s?,d(tson)E sF„d(tson - co
 rather independent of the SNR per critical band. The param-                                                              n=0
                                                                                                       0
 eters used for the update of the noise energy estimates are:
 pitch stability, signal non-stationarity, voicing, and ratio           40
 between the 2" d order and 16 th order LP residual error ener-            where the summation limit depends on the delay itself. The
 gies and have generally low sensitivity to the noise level                weighted signal s d(n) is the one used in open-loop pitch
 variations. The decision for the update of the noise energy               analysis and given by filtering the pre-processed input sound
 estimates is optimized for speech signals. To improve the                 signal from pre-processor 101 through a weighting filter of
 detection of active music signals, the following other param-          45 the form A(z/y)/(1-1,tz -1 ). The weighted signal s(n) is deci-
 eters are used: spectral diversity, complementary non-station-            mated by 2 and the summation limits are given according to:
 arity, noise character and tonal stability. Music detection will
                                                                                   Ls„=40 for d=10 ,          ,   16
 be explained in detail in the following description.
    The reason for not using the SAD decision for the update of
                                                                                   Ls„=40 for d=17,           , 31
 the noise energy estimates is to make the noise estimation             50
 robust to rapidly changing noise levels. If the SAD decision
                                                                                   Ls„=62 for d=32,           , 61
 was used for the update of the noise energy estimates, a
 sudden increase in noise level would cause an increase of
                                                                                   Ls„=115 for d=62,              , 115
 SNR even for inactive signal frames, preventing the noise
 energy estimates to update, which in turn would maintain the           55      These lengths assure that the correlated vector length com-
 SNR high in the following frames, and so on. Consequently,                  prises at least one pitch period which helps to obtain a robust
 the update would be blocked and some other logic would be                   open-loop pitch detection. The instants t are related to the
 needed to resume the noise adaptation.                                      current frame beginning and are given by:
    In the non-restrictive illustrative embodiment of the
                                                                                   tst„,„=0 for first half-frame
 present invention, an open-loop pitch analysis is performed in         60
 a LP analyzer and pitch tracker module 106 in FIG. 1) to
                                                                                   tst„,„=128 for second half-frame
 compute three open-loop pitch estimates per frame: d„„ d, and
 d2 corresponding to the first half-frame, second half-frame,
                                                                                   t=256 for look-ahead
 and the lookahead, respectively. This procedure is well
 known to those of ordinary skill in the art and will not be            65 at 12.8 kHz sampling rate.
 further described in the present disclosure (e.g. VMR-WB                       The parametric sound activity detection and noise estima-
 [Source-Controlled Variable-Rate Multimode Wideband                         tion update module 107 performs a signal non-stationarity
Case 1:21-cv-00457-CFC Document 1-3 Filed 03/29/21 Page 16 of 25 PageID #: 136


                                                                US 8,990,073 B2
                                      13                                                                    14
 estimation based on the product of the ratios between the                     where for wideband signals, th,=th c,„,„,=0.85 and
 energy per critical band and the average long term energy per                 th„ d=1.6, and for narrowband signals, th„ t=500000,
 critical band.                                                                thc,„,„,=0.7 and th„ d=10.4.
    The average long term energy per critical band is updated
                                                                                 In other words, frames are declared inactive for noise
 using the following relation:                                            5
                                                                               update when
       Ec.B47-(i)=a,Ecs,LT(i) -F(1- a.,)EcB(i), for •=b i, to                    (nonstatth) AND (pc14) AND (voicing
                                                                   (21)
                                                                                   AND (resid_ratioth d)
 where b„„,=0 and b,„„=19 in the case of wideband signals,
                                                                   10 and a hangover of 6 frames is used before noise update takes
 and b„„,=1 and b„,„=16 in case of narrowband signals, and
 Fc,(i) is the frame energy per critical band defined in Equa-        place.
 tion (15). The update factor a, is a linear function of the total       Thus, if noise_update=0 then
 frame energy, defined in Equation (6), and it is given as
 follows:                                                                    for i 0 to 19 Nc.B (i)=N(i)
 For wideband signals: a,=0.0245E t-0.235 bounded by 15
                                                                      where Nt,„p(i) is the temporary updated noise energy already
 For narrowband signals: a,=0.00091E t+0.3185 bounded by              computed in Equation (18).
                                                                             Improvement of Noise Detection for Music Signals
    Et is given by Equation (6).
    The frame non-stationarity is given by the product of the 20                The noise estimation described above has its limitations for
 ratios between the frame energy and average long term energy                certain music signals, such as piano concerts or instrumental
 per critical band. More specifically:                                       rock and pop, because it was developed and optimized mainly
                                                                             for speech detection. To improve the detection of music sig-
                                                                             nals in general, the parametric sound activity detection and
                                                                    (22) 25
                         max(EcB(i), EcB,LT(0)                               noise estimation update module 107 uses other parameters or
         nonstat =
                   fJ    min(E 03(0, EcB,LT(0)                               techniques in conjunction with the existing ones. These other
                                                                             parameters or techniques comprise, as described herein-
                                                                             above, spectral diversity, complementary non-stationarity,
    The parametric sound activity detection and noise estima- 30 noise character and tonal stability, which are calculated by a
 tion update module 107 further produces a voicing factor for                spectral diversity calculator, a complementary non-stationar-
 noise update using the following relation:                                  ity calculator, a noise character calculator and a tonal stability
                                                                             estimator, respectively. They will be described in detail herein
        voicing=(C(4)+C„,(d 1 ))12+r,                               (23)
                                                                             below.
    Finally, the parametric sound activity detection and noise 35               Spectral Diversity
 estimation update module 107 calculates a ratio between the
 LP residual energy after the r d order and 16 th order LP                      Spectral diversity gives information about significant
 analysis using the relation:                                                changes of the signal in frequency domain. The changes are
                                                                             tracked in critical bands by comparing energies in the first
        resid ratio=E(2)/E(16)                                      (24) 40 spectral analysis of the current frame and the second spectral

 where E(2) and E(16) are the LP residual energies after 2" d                analysis two frames ago. The energy in a critical band i of the
 order and 16 th order LP analysis as computed in the LP ana-                first spectral analysis in the current frame is denoted as
 lyzer and pitch tracker module 106 using a Levinson-Durbin                  EcB (1) (i). Let the energy in the same critical band calculated
 recursion which is a procedure well known to those of ordi-                 in the second spectral analysis two frames ago be denoted as
                                                                         45
 nary skill in the art. This ratio reflects the fact that to represent       ECB(-2)(i). Both of these energies are initialized to 0.0001.
 a signal spectral envelope, a higher order of LP is generally               Then, for all critical bands higher than 9, the maximum and
 needed for speech signal than for noise. In other words, the                the minimum of the two energies are calculated as follows:
 difference between E(2) and E(16) is supposed to be lower for
 noise than for active speech.
                                                                         50
    The update decision made by the parametric sound activity                         Em (1) = maxIka(0, kc7192) (0)
 detection and noise estimation update module 107 is deter-                                                           , for i = 10, ... , bm„.
                                                                                             = minlEN (0, E(0}
 mined based on a variable noise_update which is initially set
 to 6 and is decreased by 1 if an inactive frame is detected and
 incremented by 2 if an active frame is detected. Also, the
                                                                         55 Subsequently, a ratio between the maximum and the mini-
 variable noise_update is bounded between 0 and 6. The noise
                                                                             mum energy in a specific critical band is calculated as
 energy estimates are updated only when noise_update=0.
    The value of the variable noise_update is updated in each
 frame as follows:
                                                                                              Em„(i)
    If (nonstat>th„ t) OR (pc<14) OR (voicing>th c,) OR                              E„t (i)=        , for i = 10, ... , bm„.
                                                                         60
       (resid_ratio>th„ d)

       noise update=nolse update+2
                                                                               Finally, the parametric sound activity detection and noise
                                                                               estimation update module 107 calculates a spectral diversity
       Else                                                               65   parameter as a normalized weighted sum of the ratios with the
                                                                               weight itself being the maximum energy E„,(i). This spec-
       noise update=nolse update-1                                             tral diversity parameter is given by the following relation:
Case 1:21-cv-00457-CFC Document 1-3 Filed 03/29/21 Page 17 of 25 PageID #: 137


                                                                    US 8,990,073 B2
                                          15                                                                               16
                                                                                   disjunction is applied only in passages which are "likely to be
                                                                       (25)        active". The likelihood is calculated as follows:
                           Em„(i)Emt(i)

        spec div —        bm
                                 Em„(i)                                       5          if ((nonstat > ths.) OR (tonal stability= 1 ))
                          i=10
                                                                                                act pred LT = k,act pred LT + (1 — kc,) • 1

    The spec_div parameter is used in the final decision about                           else

 music activity and noise energy update. The spec_div param-                                    act pred LT = k,act pred LT + (1 — kc,) • 0
 eter is also used as an auxiliary parameter for the calculation              10
                                                                                         end.
 of a complementary non-stationarity parameter which is
 described bellow.
    Complementary Non- Stationarity
                                                                                  The coefficient k, is set to 0.99. The parameter act_pred_LT
    The inclusion of a complementary non-stationarity param-
                                                                              15  which is in the range <0:1> may be interpreted as a predictor
 eter is motivated by the fact that the non-stationarity param-
                                                                                  of activity. When it is close to 1, the signal is likely to be
 eter, defined in Equation (22), fails when a sharp energy
                                                                                  active, and when it is close to 0, it is likely to be inactive. The
 attack in a music signal is followed by a slow energy decrease.
                                                                                  act_pred_LT parameter is initialized to one. In the condition
 In this case the average long term energy per critical band,
                                                                                  above, tonal_stability is a binary parameter which is used to
 EcB,LT(i), defined in Equation (21), slowly increases during
                                                                              20 detect stable tonal signal. This tonal_stability parameter will
 the attack whereas the frame energy per critical band, defined
                                                                                  be described in the following description.
 in Equation (15), slowly decreases. In a certain frame after the
                                                                                     The nonstat2 parameter is taken into consideration (in dis-
 attack these two energy values meet and the nonstat param-
                                                                                  junction with nonstat) in the update of noise energy only if
 eter results in a small value indicating an absence of active
                                                                                  act_pred_LT is higher than certain threshold, which has been
 signal. This leads to a false noise update and subsequently a
                                                                              25 set to 0.8. The logic of noise energy update is explained in
 false SAD decision.
                                                                                  detail at the end of the present section.
    To overcome this problem an alternative average long term
                                                                                     Noise Character
 energy per critical band is calculated using the following
                                                                                     Noise character is another parameter which is used in the
 relation:
                                                                                  detection of certain noise-like music signals such as cymbals
                                                                              30 or low-frequency drums. This parameter is calculated using
       E2 cs,LT(i)=P,E2 cs,LT(i) -F( 1- 11 ,)EcB(i), for i=b   to
                                                                       (26)       the following relation:
 The variable E2 cB „(i) is initialized to 0.03 for all i. Equation
 (26) closely resembles equation (21) with the only difference                                                                                   (28)
 being the update factor pe which is given as follows:
                                                                              35
                                                                                         noise char —
                                                                                                           9
                                                                                                          E       E 03(0
        if (spec div > thspec_div)                                                                      i=bm i,

                J3e = 0

        else                                                                  40   The noise_char parameter is calculated only for the frames
                                                                                   whose spectral content has at least a minimal energy, which is
                13e —                                                              fulfilled when both the numerator and the denominator of
        end,                                                                       Equation (28) are larger than 100. The noise_char parameter
                                                                                   is upper limited by 10 and its long-term value is updated using
                                                                              45   the following relation:
 where th ,p ec ,o• —5
                     • Thus, when an energy attack is detected
                                                                               noise char LT=a,noise char LT-F(1—a,)noise char            (29)
 (spec_div>5) the alternative average long term energy is
 immediately set to the average frame energy, i.e. E2 cB „,,(i)—        The  initial value  of noise_char_LT    is 0 and  a, is set equal  to
 EcB (i). Otherwise this alternative average long term energy is        0.9. This noise_char_LT parameter is used in the decision
 updated in the same way as the conventional non-stationarity, 50 about noise energy update which is explained at the end of the
 i.e. using the exponential filter with the update factor a e . The     present section.
 complementary non-stationarity parameter is calculated in                 Tonal Stability
 the same way as nonstat, but using E2 cB „(i), i.e.                       Tonal stability is the last parameter used to prevent false
                                                                        update of the noise energy estimates. Tonal stability is also
                                                                     55 used to prevent declaring some music segments as unvoiced
                                                                (27)    frames. Tonal stability is further used in an embedded super-
                       max(EcB (0, E2cB,LT(0)
         nonstat2 =                                                     wideband codec to decide which coding model will be used
                       min(EcB(i), E 2CB,LT (0)
                                                                        for encoding the sound signal above 7 kHz. Detection of tonal
                                                                        stability exploits the tonal nature of music signals. In a typical
                                                                     60 music signal there are tones which are stable over several
    The complementary non-stationarity parameter, nonstat2,             consecutive frames. To exploit this feature, it is necessary to
 may fail a few frames right after an energy attack, but should         track the positions and shapes of strong spectral peaks since
 not fail during the passages characterized by a slowly-de-             these may correspond to the tones. The tonal stability detec-
 creasing energy. Since the nonstat parameter works well on             tion is based on a correlation analysis between the spectral
 energy attacks and few frames after, a logical disjunction of 65 peaks in the current frame and those of the past frame. The
 nonstat and nonstat2 therefore solves the problem of inactive          input is the average log-energy spectrum defined in Equation
 signal detection on certain musical signals. However, the              (4). The number of spectral bins is denoted as N spEc (bin 0 is
Case 1:21-cv-00457-CFC Document 1-3 Filed 03/29/21 Page 18 of 25 PageID #: 138


                                                                        US 8,990,073 B2
                                                 17                                                                           18
 the DC component and N„„-L„,/2). In the following                  a specific peak, which is delimited by two consecutive
 disclosure, the term "spectrum" will refer to the average          minima. More specifically, the normalized correlation is cal-
 log-energy spectrum, as defined by Equation (4).                   culated using the following relation:
    Detection of tonal stability proceeds in three stages. Fur-
 thermore, detection of tonal stability uses a calculator of a 5
 current residual spectrum, a detector of peaks in the current       cor map(imi (x): im i,(x + 1)) =                         (33)

 residual spectrum and a calculator of a correlation map and a
 long-term correlation map, which will be described hereina-
 below.
    In the first stage, the indexes of local minima of the spec- io
 trum are searched (by a spectrum minima locator for
 example), in a loop described by the following formula and
 stored in a buffer i,, that can be expressed as follows:
       inzin =091 i:(EdB(i -1 )>Eds(i))A (-Eds(i)<Eds(i+ 1- ))                         x = 0,
             i 1 , • • • , NspEc-2                                         (30)   15

 where the symbol A means logical AND.
 In Equation (30), EdB(i) denotes the average log-energy spec-                         The leading bins of cor_map up to i„,,,(0) and the terminating
 trum calculated through Equation (4). The first index in i, is                        bins cor_map from i„,,,(N„,,,-1) are set to zero. The correla-
 0, if Ed,(0)<Ed,(1). Consequently, the last index in i,, is                           tion map is shown in FIG. 4.
                                                                                  20
 N SPEC -1- , if EdB(NspEc - 1 )<EdB(NspEc-2 ). Let us denote the                      The correlation map of the current frame is used to update its
 number of minima found as                                                             long term value which is described by:
    The second stage consists of calculating a spectral floor
 (through a spectral floor estimator for example) and subtract-                                 cor map LT(k)=acor map             LT(k)+
 ing it from the spectrum (via a suitable subtractor for                                            (1-a„)cor map(k),
                                                                                  25
 example). The spectral floor is a piece-wise linear function
 which runs through the detected local minima. Every linear                                     k=0,                                                (34)
 piece between two consecutive minima i„,,,(x) and i„,,,(x+1)
 can be described as:                                                                  where a=0.9. The cor_map_LT is initialized to zero for all
                                                                                       k.
       fl(j)=k•(j-i„„„(x))+q j=i „„„(x), . . , i(x+1),                            30
                                                                                       Finally, all values of the cor_map_LT are summed together
 where k is the slope of the line and q=E d,(i,,(x)). The slope                        (through an adder for example) as follows:
 k can be calculated using the following relation:


                                                                                  35                            N SPEC -                            (35)
        k=                                                                                      cor map sum =              cor map LT( j).
                            + 1) -                                                                                 =0



 Thus, the spectral floor is a logical connection of all pieces:
                                                                                       If any value of the cor_map_LT(j), j=0, . . . , NspEc-1,
       Sp flO O r(1 )-EdB (i) j -0 ,                                              40
                                       • • • ,                                         exceeds a threshold of 0.95, a flag cor_strong (which can be
                                                                                       viewed as a detector) is set to one, otherwise it is set to zero.
       sp floor(j)=fl(j)j=i(0),                  .,
                                                                                          The decision about tonal stability is calculated by subject-
       sp floor(j) -Eds(Al                   min-1), • • • , NSPEc -1      (31)        ing cor_map_sum to an adaptive threshold, thr_tonal. This
                                                                                       threshold is initialized to 56 and is updated in every frame as
 The leading bins up to i,„,,,,(0) and the terminating bins from                  45
                                                                                       follows:
            1) of the spectral floor are set to the spectrum itself.
 Finally, the spectral floor is subtracted from the spectrum
 using the following relation:
                                                                                                if (cor map sum > 56)
       E dB,res(i) EdB(i)-sp      floor(j) j=0 , . ,NspEc.-1               (32) 50
                                                                                                       thr tonal= thr tonal- 0.2
 and the result is called the residual spectrum. The calculation
                                                                                                else
 of the spectral floor is illustrated in FIG. 3.
    In the third stage, a correlation map and a long-term cor-                                         thr tonal= thr tonal+ 0.2
 relation map are calculated from the residual spectrum of the
                                                                                                end.
 current and the previous frame. This is again a piece-wise 55
 operation. Thus, the correlation map is calculated on a peak-
 by-peak basis since the minima delimit the peaks. In the
 following disclosure, the term "peak" will be used to denote                          The adaptive threshold thr_tonal is upper limited by 60 and
 a piece between two minima in the residual spectrum Edb.                              lower limited by 49. Thus, the adaptive threshold thr_tonal
    Let us denote the residual spectrum of the previous frame 60                       decreases when the correlation is relatively good indicating
 as E       (-1) (j). For every peak in the current residual spec-                     an active signal segment and increases otherwise. When the
 trum a normalized correlation is calculated with the shape in                         threshold is lower, more frames are likely to be classified as
 the previous residual spectrum corresponding to the position                          active, especially at the end of active periods. Therefore, the
 of this peak. If the signal was stable, the peaks should not                          adaptive threshold may be viewed as a hangover.
 move significantly from frame to frame and their positions 65                            The tonal_stability parameter is set to one whenever cor_
 and shapes should be approximately the same. Thus, the                                map_sum is higher than thr_tonal or when cor_strong flag is
 correlation operation takes into account all indexes (bins) of                        set to one. More specifically:
Case 1:21-cv-00457-CFC Document 1-3 Filed 03/29/21 Page 19 of 25 PageID #: 139


                                                                US 8,990,073 B2
                                     19                                                                        20
                                                                                  classification chain ends, an encoding module 542 that can be
        if ((cor map sum > thr tonal) OR (cor strong = 1))                        incorporated in the encoder 109 (FIG. 1) encodes the frame
                                                                                  with an encoding method optimized for unvoiced speech
                tonal stability= 1
                                                                                  signals.
        else                                                                  5
                                                                         Otherwise, the signal frame is processed through to a
                tonal stability= 0                                    "stable voiced" classifier 503. If the frame is classified as a
                                                                      stable voiced frame by the classifier 503, then an encoding
         end.
                                                                     module 543 that can be incorporated in the encoder 109 (FIG.
                                                                  10 1) encodes the frame using a coding method optimized for
     Use of the Music Detection Parameters in Noise Energy            stable voiced or quasi periodic signals.
 Update                                                                  Otherwise, the frame is likely to contain a non-stationary
     All music detection parameters are incorporated in the final     signal segment such as a voiced speech onset or rapidly
 decision made in the parametric sound activity detection and         evolving voiced speech or music signal. These frames typi-
 noise estimation update (Up) module 107 about update of the 15 cally require a general purpose encoding module 544 that can
 noise energy estimates. The noise energy estimates are              be incorporated in the encoder 109 (FIG. 1) to encode the
 updated as long as the value of noise_update is zero. Initially,     frame at high bit rate for sustaining good subjective quality.
 it is set to 6 and updated in each frame as follows:
                                                                         In the following, the classification of unvoiced and voiced
                                                                  20 signal frames will be disclosed. The SAD detector 501 (or 103
                                                                      in FIG. 1) used to discriminate inactive frames has been
  if (nonstat > ths.) OR (pc < 14) OR
                                                                      already described in the foregoing description.
               (voicing > thaom)OR (resid ratio > tkesia) OR
                                                                                     The unvoiced parts of the speech signal are characterized
               (tonal stability= 1) OR (noise char LT > 0.3)                      by missing the periodic component and can be further divided
                                                                              25 into unstable frames, where the energy and the spectrum
                          OR ((act pred LT > 0.8) AND (nonstat2 > thst,t ))
                                                                                  changes rapidly, and stable frames where these characteristics
        noise update = noise update+ 2                                            remain relatively stable. The non-restrictive illustrative
 else                                                                             embodiment of the present invention proposes a method for
                                                                                  the classification of unvoiced frames using the following
        noise update = noise update— 1                                        30
                                                                                  parameters:
 end.                                                                               voicing measure, computed as an averaged normalized
                                                                                      correlation (I-,
 If the combined condition has a positive result, the signal is           average spectral tilt measure ( t);
                                                                  35
 active and the noise_update parameter is increased. Other-              maximum short-time energy increase from low level (dE0)
 wise, the signal is inactive and the parameter is decreased.                designed to efficiently detect speech plosives in a signal;
 When it reaches 0, the noise energy is updated with the                 tonal stability to discriminate music from unvoiced signal
 current signal energy.                                                      (described in the foregoing description); and
    In addition to the noise energy update, the tonal_stability 40
 parameter is also used in the classification algorithm of               relative frame energy (E z) to detect very low-energy sig-
 unvoiced sound signal. Specifically, the parameter is used to               nals.
 improve the robustness of unvoiced signal classification on             Voicing Measure
 music as will be described in the following section.                     The normalized correlation, used to determine the voicing
 Sound Signal Classification (Sound Signal Classifier 108)        45 measure, is computed as part of the open-loop pitch analysis
    The general philosophy under the sound signal classifier          made in the LP analyzer and pitch tracker module 106 of FIG.
 108 (FIG. 1) is depicted in FIG. S. The approach can be              1. Frames of 20 ms, for example, can be used. The LP ana-
 described as follows. The sound signal classification is done        lyzer and pitch tracker module 106 usually outputs an open-
 in three steps in logic modules 501, 502, and 503, each of           loop pitch estimate every 10 ms (twice per frame). Here, the
 them discriminating a specific signal class. First, a signal 50 LP analyzer and pitch tracker module 106 is also used to
 activity detector (SAD) 501 discriminates between active and         produce and output the normalized correlation measures.
 inactive signal frames. This signal activity detector 501 is the     These normalized correlations are computed on a weighted
 same as that referred to as signal activity detector 103 in FIG.     signal and a past weighted signal at the open-loop pitch delay.
 1. The signal activity detector has already been described in        The weighted speech signal s(n) is computed using a per-
 the foregoing description.                                       55 ceptual weighting filter. For example, a perceptual weighting
    If the signal activity detector 501 detects an inactive frame     filter with fixed denominator, suited for wideband signals, can
 (background noise signal), then the classification chain ends        be used. An example of a transfer function for the perceptual
 and, if Discontinuous Transmission (DTX) is supported, an            weighting filter is given by the following relation:
 encoding module 541 that can be incorporated in the encoder
 109 (FIG. 1) encodes the frame with comfort noise generation 60
 (CNG). If DTX is not supported, the frame continues into the                        A(z/n)
                                                                               W(z)            where 0 <Y2 <     1
 active signal classification, and is most often classified as                       1 'Y2Z-1
 unvoiced speech frame.
    If an active signal frame is detected by the sound activity
 detector 501, the frame is subjected to a second classifier 502 65 where A(z) is the transfer function of a linear prediction (LP)
 dedicated to discriminate unvoiced speech frames. If the clas-       filter computed in the LP analyzer and pitch tracker module
 sifier 502 classifies the frame as unvoiced speech signal, the       106, which is given by the following relation:
Case 1:21-cv-00457-CFC Document 1-3 Filed 03/29/21 Page 20 of 25 PageID #: 140


                                                          US 8,990,073 B2
                                21                                                                                 22
                                                                                                                                          (40)
        A (z) = 1 +                                                                                       ECB(0.


                                                                       5

 The details of the LP analysis and open-loop pitch analysis                   The middle critical bands have been excluded from the
 will not be further described in the present specification since           computation to improve the discrimination between frames
 they are believed to be well known to those of ordinary skill in           with high energy concentration in low frequencies (generally
 the art.                                                                   voiced) and with high energy concentration in high frequen-
                                                                       10
   The voicing measure is given by the average correlation                  cies (generally unvoiced). In between, the energy content is
                                                                            not characteristic for any of the classes and increases the
      which is defined as:
                                                                            decision confusion.
                                                                               However, the energy in low frequencies is computed dif-
                 1                                              (36) 15
                                                                            ferently for harmonic unvoiced signals with high energy con-
                                                                            tent in low frequencies. This is due to the fact that for voiced
                                                                            female speech segments, the harmonic structure of the spec-
                                                                            trum can be exploited to increase the voiced-unvoiced dis-
 where C,„ r„,(do), C,„ r„,(d,) and C,„ r„,(d2) are respectively            crimination. The affected signals are either those whose pitch
 the normalized correlation of the first half of the current                period is shorter than 128 or those which are not considered as
                                                                       20
 frame, the normalized correlation of the second half of the                a priori unvoiced. A priori unvoiced sound signals must fulfill
 current frame, and the normalized correlation of the looka-                the following condition:
 head (the beginning of the next frame). The arguments to the
 correlations are the above mentioned open-loop pitch lags
 calculated in the LP analyzer and pitch tracker module 106 of                     1                                                      (41)
                                                                       25          -(C„„m (rlo) + C,0,,(d1))+ r < 0.6.
 FIG. 1. A lookahead of 10 ms can be used, for example. A                          2
 correction factor r, is added to the average correlation in order
 to compensate for the background noise (in the presence of                    Thus, for the signals discriminated by the above condition,
 background noise the correlation value decreases). The cor-                the energy in low frequencies is computed bin-wise and only
 rection factor is calculated using the following relation:            30   frequency bins sufficiently close to the harmonics are taken
                                                                            into account into the summation. More specifically, the fol-
       r,=0.00024492 e °1596   ")-0.022                         (37)
                                                                            lowing relation is used:
 where Ntot is the total noise energy per frame computed
 according to Equation (11).
                                                                       35                        25                                       (42)
                                                                                   _
    Spectral Tilt                                                                  EI = —             EB(0wh(0•
                                                                                        cnt i=
    The spectral tilt parameter contains information about fre-
 quency distribution of energy. The spectral tilt can be esti-
 mated in the frequency domain as a ratio between the energy               where K„,,, is the first bin (K„,,,-1 for WB and K„,,,-3 for
 concentrated in low frequencies and the energy concentrated           40 NB) and EB (k) are the bin energies, as defined in Equation
 in high frequencies. However, it can be also estimated using              (3), in the first 25 frequency bins (the DC component is
 other methods such as a ratio between the two first autocor-              omitted). These 25 bins correspond to the first 10 critical
 relation coefficients of the signal.                                      bands. In the summation above, only terms close to the pitch
    The spectral analyzer 102 in FIG. 1 is used to perform two             harmonics are considered; w h(i) is set to 1 if the distance
 spectral analyses per frame as described in the foregoing             45 between the nearest harmonics is not larger than a certain

 description. The energy in high frequencies and in low fre-               frequency threshold (for example 50 Hz) and is set to 0
 quencies is computed following the perceptual critical bands              otherwise; therefore only bins closer than 50 Hz to the nearest
 [M. Jelinek and R. Salami, "Noise Reduction Method for                    harmonics are taken into account. The counter cnt is equal to
 Wideband Speech Coding," in Proc. Eusipco, Vienna, Aus-                   the number of non-zero terms in the summation. Hence, if the
 tria, September 2004], repeated here for convenience                  50 structure is harmonic in low frequencies, only high energy

   Critical bands={100.0, 200.0, 300.0, 400.0, 510.0, 630.0,               terms will be included in the sum. On the other hand, if the
     770.0, 920.0, 1080.0, 1270.0, 1480.0, 1720.0, 2000.0,                 structure is not harmonic, the selection of the terms will be
     2320.0, 2700.0, 3150.0, 3700.0, 4400.0, 5300.0,                       random and the sum will be smaller. Thus even unvoiced
     6350.0} Hz.                                                           sound signals with high energy content in low frequencies can
                                                                       55 be detected.
 The energy in high frequencies is computed as the average of
                                                                              The spectral tilt is given by the following relation:
 the energies of the last two critical bands using the following
 relations:
                                                                                         Et - N                                           (43)
       Eh =0.5 [EcB (b-1)+EcB (b,)]                             (39) 60
                                                                                   et   Eh N h

 where the critical band energies E cB (i) are calculated accord-
 ing to Equation (2). The computation is performed twice for                where N, and N, are the averaged noise energies in the last two
 both spectral analyses.                                                    (2) critical bands and the first 10 critical bands (or the first 9
    The energy in low frequencies is computed as the average           65   critical bands for NB), respectively, computed in the same
 of the energies in the first 10 critical bands (for NB signals, the        way as Eh and E, in Equations (39) and (40). The estimated
 very first band is not included), using the following relation:            noise energies have been included in the tilt computation to
Case 1:21-cv-00457-CFC Document 1-3 Filed 03/29/21 Page 21 of 25 PageID #: 141


                                                             US 8,990,073 B2
                                        23                                                                       24
 account for the presence of background noise. For NB sig-
 nals, the missing bands are compensated by multiplying e t by                    _

 6. The spectral tilt computation is performed twice per frame                    N14 = 4         NCB (0
                                                                                            i=0
 to obtain e t(0) and et(1) corresponding to both the first and
 second spectral analyses per frame. The average spectral tilt 5                             19

                                                                                  N 1,4 =         N(i)
 used in unvoiced frame classification is given by


                                                                (44)        The flatness measure is then computed using the following
        T't =                                                          10
                3                                                           relation:

 where e oz, is the tilt in the second half of the previous frame.            f„=(Nkt -Nh4)/N, 4+o.5[NcB (1)+NcB (2)]/NcB (o)
    Maximum Short-Time Energy Increase at Low Level                     and averaged over time using the following relation:
    The maximum short-time energy increase at low level dE0 15
 is evaluated on the sound signal s(n), where n=0 corresponds
 to the beginning of the current frame. For example, 20 ms
 speech frames are used and every frame is divided into 4               where Tnozse nozse [- 11 is the averaged flatness measure of the
 subframes for speech encoding purposes. The signal energy is           past frame and fno,se_fl, t[Cl is the updated value of the aver-
 evaluated twice per subframe, i.e. 8 times per frame, based on 20 aged flatness measure of the current frame.
 short-time segments of a length of 32 samples (at a 12.8 kHz              Unvoiced Signal Classification
 sampling rate). Further, the short-term energies of the last 32
 samples from the previous frame are also computed. The                    The classification of unvoiced signal frames is based on the
 short-time energies are computed using the following rela-             parameters described above, namely: the voicing measure
 tion:                                                                           the average spectral tilt -et, the maximum short-time
                                                                     25
                                                                        energy increase at low level dE0 and the measure of back-
                                                                        ground noise spectrum flatness, fno ,se_fl,[°] . The classifica-
                                                                (45)    tion is further supported by the tonal stability parameter and
               = MAx(s2 (i + 32j)), j= -1, , 7,                         the relative frame energy calculated during the noise energy
                  i=o
                                                                        update phase (module 107 in FIG. 1). The relative frame
                                                                     30
                                                                        energy is calculated using the following relation:
 where j=-1 and j=0, . . . , 7 correspond to the end of the
 previous frame and the current frame, respectively. Another                   E„,=Et-Ef                                              (50)
 set of 9 maximum energies is computed by shifting the signal
 indices in Equation (45) by 16 samples. That is                        where Et is the total frame energy (in dB) calculated in Equa-
                                                                        tion (6) and Efis the long-term average frame energy, updated
                                                                        in each active frame using the following relation:
                                                                (46)
        L1 ) (j) = MAx (s2 (i + 32 j + 16)), j = —1,   ,7.
                    i=o                                                           Ef=0.994Er 0.01Et.

                                                                       40   The updating takes place only when SAD flag is set (variable
 For those energies that are sufficiently low, i.e. which fulfill
                                                                            SAD equal to 1).
 the condition 10 log(Est(j))<37, the following ratio is calcu-
 lated:                                                                       The rules for unvoiced classification of WB signals are
                                                                            summarized below:
                                                                       45
                             + 1)                               (47)
        rat'( j) =                   for                                    R(C„„„ <0.695) AND (T' t < 4.0)) OR (E„1 < -14)]
                     d ) (j)+ 100'
                                                                                      AND [last frame INACTIVE OR UNVOICED

 for the first set of indices and the same calculation is repeated 50                  OR ((eoid <2.4) AND (C, 0,,m (c/0 )+ r < 0.66))]
 for E 2 (j) to obtain two sets of ratios rat (1) (j) and rat (2) (j).                       AND [clE0 < 250] AND [et (1) <2.7]
 The only maximum in these two sets is searched as follows:
                                                                              AND [(local SAD flag= 1) OR (f,i,t < 1.45) OR (N 1 < 20)]
       dE0=max(rat(1) (/),rat(2) (j))                           (48)                              AND NOT [(tonal stability AND
 which is the maximum short-time energy increase at low 55                                        > 0.52) AND      > 0.5)) OR     > 0.85))
 level.
    Measure on Background Noise Spectrum Flatness                                                          AND (E,1 > -14) AND SAD flag set to 1]
    In this example, inactive frames are usually coded with a
 coding mode designed for unvoiced speech in the absence of
 DTX operation. However, in the case of a quasi-periodic 60                    The first line of the condition is related to low-energy
 background noise, like some car noises, more faithful noise                signals and signals with low correlation concentrating their
 rendering is achieved if generic coding is instead used for                energy in high frequencies. The second line covers voiced
 WB.                                                                        offsets, the third line covers explosive segments of a signal
    To detect this type of background noise, a measure of                   and the fourth line is for the voiced onsets. The fifth line
 background noise spectrum flatness is computed and aver- 65                ensures flat spectrum in case of noisy inactive frames. The last
 aged over time. First, average noise energy is computed for                line discriminates music signals that would be otherwise
 first and last four critical bands as follows:                             declared as unvoiced.
Case 1:21-cv-00457-CFC Document 1-3 Filed 03/29/21 Page 22 of 25 PageID #: 142


                                                            US 8,990,073 B2
                                  25                                                                               26
    For NB signals the unvoiced classification condition takes            the signal is encoded by a generic signal coding mode. The
 the following form:                                                      condition applies to both WB and NB signals.
                                                                             Estimation of Tonal Stability in the Super Wideband Con-
                                                                          tent
  [local SAD flag set to 0 OR (E„1 < -25) OR                            5    In the encoding of super wideband signals, a specific cod-
               <0.61) AND (T',. <7.0) AND (last frame INACTIVE OR         ing mode is used for sound signals with tonal structure. The
                                                                          frequency range which is of interest is mostly 7000-14000 Hz
         UNVOICED OR((e old < 7.0) AND (G0rm(d0)+ r < 0 . 52))))]         but can also be different. The objective is to detect frames
                 AND [clE0 < 250] AND[ <390] AND NOT                      having strong tonal content in the range of interest so that the
                                                                       10
                                                                          tonal-specific coding mode may be used efficiently. This is
    [(tonal stability AND (((C„,,, >0.52) AND      > 0.5)) OR( >0.75))
                                                                          done using the tonal stability analysis described earlier in the
                        AND (E„1 > -10) AND SAD flag set to 1]            present disclosure. However, there are some aberrations
                                                                          which are described in this section.
                                                                       15    First, the spectral floor which is subtracted from the log-
 The decision trees for the WB case and NB case are shown in
                                                                          energy spectrum is calculated in the following way. The log-
 FIG. 6. If the combined conditions are fulfilled the classifi-
                                                                          energy spectrum is filtered using a moving-average (MA)
 cation ends by selecting unvoiced coding mode.
                                                                          filter, or FIR filter, the length of which is LA,„=15 samples.
     Voiced Signal Classification
                                                                          The filtered spectrum is given by:
     If a frame is not classified as inactive frame or as unvoiced
 frame then it is tested if it is a stable voiced frame. The 20
 decision rule is based on the normalized correlation in each
                                                                                                               L mA
 subframe (with 1/4 subsample resolution), the average spectral                                       1
                                                                                  sp floor( j) =                    EdB(j+k),
 tilt and open-loop pitch estimates in all subframes (with 1/4                                   2LmA   +1
                                                                                                            k=-LmA
 sub sample resolution).
     The open-loop pitch estimation procedure is made by the 25                   for j= LmA , • • • , NSPEC LMA -1.
 LP analyzer and pitch tracker module 106 of FIG. 1. In
 Equation (19), three open-loop pitch estimates are used: d o ,
                                                                          To save computational complexity, the filtering operation is
 d, and d2 , corresponding to the first half-frame, the second
                                                                          done only for j—Lm, and for the other lags, it is calculated as:
 half-frame and the look ahead. In order to obtain precise pitch
 information in all four subframes, 1/4 sample resolution frac- 30
 tional pitch refinement is calculated. This refinement is cal-
                                                                                                                       1      [EdB(j+EmA) -
 culated on the weighted sound signal s(n). In this exem-                         sp floor( j) = sp floor( j 1) +
                                                                                                                    2LmA +1 EdB(Er LMA    1 )],
 plary embodiment, the weighted signal s(n) is not
 decimated for open-loop pitch estimation refinement. At the                      for j= LmA +1, • • • , NSPEC IkkiA -1.
 beginning of each subframe a short correlation analysis (64 35
 samples at 12.8 kHz sampling frequency) with resolution of 1
 sample is done in the interval (-7,+7) using the following               For the lags 0, . , L,,,„-1 and N spEc—LmA , , NspEc-1, the
 delays: do for the first and second subframes and d, for the             spectral floor is calculated by means of extrapolation. More
 third and fourth subframes. The correlations are then inter-             specifically, the following relation is used:
 polated around their maxima at the fractional positions d m„— 40
 3/4, dm„-1/2, d,,,„+3/4. The                                                    sp floor(j)=0.9sp floor(j+1)+0.1E dB (j),
                                                                                       for j=Lm,-1,       , 0,
 value yielding the maximum correlation is chosen as the
 refined pitch lag.
     Let the refined open-loop pitch lags in all four subframes be               sp floor(j)=0.9sp floor(i-1)+0.1E dB (/), fori=N,c-
 denoted as T(0), T(1), T(2) and T(3) and their corresponding 45                      L mA , , N, c-1.
 normalized correlations as C(0), C(1), C(2) and C(3). Then,
                                                                          In the first equation above the updating proceeds from L,,,„-1
 the voiced signal classification condition is given by:
                                                                          downwards to 0.
         [C(0)>0.605]AND                                                     The spectral floor is then subtracted from the log-energy
                                                                       50 spectrum in the same way as described earlier in the present
         [C(1)>0.605]AND                                                  disclosure.
                                                                             The residual spectrum, denoted as E r                     (j), is then
         [C(2)>0.605]AND
                                                                          smoothed over 3 samples as follows using a short-time mov-
         [C(3)>0.605]AND
                                                                          ing-average filter:
                                                                        55
        [e,>4]AND                                                                  E'res,dB(i) °• 33 [Eres,dB(P-1 )+Eres,dB(D±Eres,dB(P+1 )],
                                                                                        for j=1,      ,NspEc.-1.

        [T(1)-T(0)1<3]AND                                                 The search of spectral minima and their indexes, the cal-
                                                                       culation of correlation map and the long term correlation map
       [T(2)-T(1)1<3]AND                                            60 are the same as in the method described earlier in the present
                                                                       disclosure, using the smoothed spectrum E' r        (j).
       [IT(3)-T(2)1<3]
                                                                          The decision about signal tonal stability in the super-wide-
 The condition says that the normalized correlation is suffi-          band content is also the same as described earlier in the
 ciently high in all subframes, the pitch estimates do not             present disclosure, i.e. based on an adaptive threshold. How-
 diverge throughout the frame and the energy is concentrated 65 ever, in this case a different fixed threshold and step are used.
 in low frequencies. If this condition is fulfilled the classifica-    The threshold thr_tonal is initialized to 130 and is updated in
 tion ends by selecting voiced signal coding mode, otherwise           every frame as follows:
Case 1:21-cv-00457-CFC Document 1-3 Filed 03/29/21 Page 23 of 25 PageID #: 143


                                                       US 8,990,073 B2
                                  27                                                                  28
                                                                              vious residual spectrum, over frequency bins between
       if (cor map sum > 130)                                                 two consecutive minima in the current residual spectrum
                                                                              that delimit the peak;
              thy_tonal = thr tonal— 1.0                                   assigning a score to each detected peak, the score corre-
       else                                                          5         sponding to the normalized correlation value; and
                                                                           for each detected peak, assigning the normalized correla-
              thr tonal = thr tonal+ 1.0
                                                                              tion value of the peak over the frequency bins between
       end.                                                                   the two consecutive minima that delimit the peak so as to
                                                                               form the correlation map.
                                                                      o    5. A method as defined in claim 1, wherein calculating the
 The adaptive threshold thr_tonal is upper limited by 140 and           long-teen correlation map comprises:
 lower limited by 120. The fixed threshold has been set with               filtering the correlation map through a one-pole filter on a
 respect to the frequency range 7000-14000 Hz. For a different                 frequency bin by frequency bin basis; and
 range, it will have to be adjusted. As a general rule of thumb,           summing the filtered correlation map over the frequency
 the following relationship may be applied thr_tonal—N s„,/         15        bins so as to produce a summed long-term correlation
 2.                                                                           map.
 The last difference to the method described earlier in the                6. A method as defined in claim 1, further comprising
 present disclosure is that the detection of strong tones is not        detecting strong tones in the sound signal.
 used in the super wideband content. This is motivated by the              7. A method as defined in claim 6, wherein detecting the
 fact that strong tones are perceptually not suitable for the       20 strong tones in the sound signal comprises searching in the
                                                                        correlation map for frequency bins having a magnitude that
 purpose of encoding the tonal signal in the super wideband
                                                                        exceeds a given fixed threshold.
 content.
                                                                           8. A method as defined in claim 6, wherein detecting the
    Although the present invention has been described in the
                                                                        strong tones in the sound signal comprises comparing the
 foregoing disclosure by way of a non-restrictive, illustrative
                                                                    25 summed long-term correlation map with an adaptive thresh-
 embodiment thereof, this embodiment can be modified at                 old indicative of sound activity in the sound signal.
 will, within the scope of the appended claims without depart-             9. A method as defined in claim 1, further comprising
 ing from the spirit and nature of the subject invention.               verification of a presence of strong tones.
                                                                           10. A method for detecting sound activity in a sound signal,
    What is claimed is:                                             30 wherein the sound signal is classified as one of an inactive
    1. A method for estimating a tonal stability of a sound             sound signal and an active sound signal according to the
 signal using a frequency spectrum of the sound signal, the             detected sound activity in the sound signal, the method com-
 method comprising:                                                     prising:
    calculating a current residual spectrum of the sound signal            estimating a parameter related to a tonal stability tonal
       by subtracting from the frequency spectrum of the sound      35         stability of the sound signal used for distinguishing a
       signal a spectral floor defined by minima of the fre-                  music signal from a background noise signal;
       quency spectrum;                                                    wherein the tonal stability tonal stability estimation is per-
    detecting a plurality of peaks in the current residual spec-               formed according to claim 1.
       trum as pieces of the current residual spectrum between             11. A method as defined in claim 10, further comprising
       pairs of successive minima of the current residual spec-     40 preventing update of noise energy estimates when a tonal
       trum;                                                            sound signal is detected.
    calculating a correlation map between each detected peak               12. A method as defined in claim 10, wherein detecting the
       of the current residual spectrum and a shape in a previ-         sound activity in the sound signal further comprises using a
       ous residual spectrum corresponding to the position of           signal-to-noise ratio (SNR)-based sound activity detection.
       the detected peak; and                                       45     13. A method as defined in claim 12, wherein using the
    identifying the tonal stability of the sound signal based on        signal-to-noise ratio (SNR)-based sound activity detection
       calculating a long-term correlation map, wherein the             comprises detecting the sound signal based on a frequency
       long-term correlation map is calculated based on an              dependent signal-to-noise ratio (SNR).
       update factor, the correlation map of a current frame, and          14. A method as defined in claim 12, wherein using the
       an initial value of the long term correlation map.           so signal-to-noise ratio (SNR)-based sound activity detection
    2. A method as defined in claim 1, wherein calculating the          comprises comparing an average signal-to-noise ratio (SN-
 current residual spectrum comprises:                                   R) to a threshold calculated as a function of a long-term
    searching for the minima in the frequency spectrum of the           signal-to-noise ratio (SNR„).
       sound signal in the current frame;                                  15. A method as defined in claim 14, wherein using the
    estimating the spectral floor by connecting the minima of       55 signal-to-noise ratio (SNR)-based sound activity detection in
       the frequency spectrum with each other; and                      the sound signal further comprises using noise energy esti-
    subtracting the estimated spectral floor from the frequency         mates calculated in a previous frame in a SNR calculation.
       spectrum of the sound signal in the current frame so as to          16. A method as defined in claim 15, wherein using the
       produce the current residual spectrum.                           signal-to-noise ratio (SNR)-based sound activity detection
    3. A method as defined in claim 1, wherein detecting the        60 further comprises updating the noise estimates for a next
 peaks in the current residual spectrum comprises locating a            frame.
 maximum between each pair of two consecutive minima of                    17. A method as defined in claim 16, wherein updating the
 the current residual spectrum.                                         noise energy estimates for a next frame comprises calculating
    4. A method as defined in claim 1, wherein calculating the          an update decision based on at least one of a pitch stability, a
 correlation map comprises:                                         65 voicing, a non-stationarity parameter of the sound signal and
    for each detected peak in the current residual spectrum,            a ratio between a second order and a sixteenth order of linear
       calculating a normalized correlation value with the pre-         prediction residual error energies.
Case 1:21-cv-00457-CFC Document 1-3 Filed 03/29/21 Page 24 of 25 PageID #: 144


                                                        US 8,990,073 B2
                               29                                                                     30
     18. A method as defined in claim 14, comprising classify-             30. A device for estimating a tonal stability tonal stability
 ing the sound signal as one of an inactive sound signal and            of a sound signal using a frequency spectrum of the sound
 active sound signal, which comprises determining an inactive           signal, the device comprising:
 sound signal when the average signal-to-noise ratio (SNR„)                means for calculating a current residual spectrum of the
 is inferior to the calculated threshold.                             5       sound signal by subtracting from the frequency spec-
     19. A method as defined in claim 14, comprising classify-                trum of the sound signal a spectral floor defined by
 ing the sound signal as one of an inactive sound signal and                  minima of the frequency spectrum;
 active sound signal, which comprises determining an active                means for detecting a plurality of peaks in the current
 sound signal when the average signal-to-noise ratio (SNR„)
                                                                              residual spectrum as pieces of the current residual spec-
 is larger than the calculated threshold.                            10
                                                                              trum between pairs of successive minima of the current
    20. A method as defined in claim 10, wherein estimating
                                                                              residual spectrum;
 the parameter related to the tonal stability tonal stability of the
                                                                           means for calculating a correlation map between each
 sound signal prevents updating of noise energy estimates
 when a music signal is detected.                                             detected peak of the current residual spectrum and a
    21. A method as defined in claim 10, further comprising 15                shape in a previous residual spectrum corresponding to
 calculating a complementary non-stationarity parameter and                   the  position of the detected peak; and
 a noise character parameter in order to distinguish a music               means for identifying the tonal stability of the sound signal
 signal from a background noise signal and prevent update of                  based on calculating a long-term correlation map,
 noise energy estimates on the music signal.                                  wherein the long-term correlation map is calculated
    22. A method as defined in claim 21, further comprising: 20               based on an update factor, the correlation map of a
    detecting a spectral attack;                                              current frame, and an initial value of the long-term cor-
    calculating the complementary non-stationarity parameter                  relation map.
       based on an element selected from the group consisting              31. A device for estimating a tonal stability tonal stability
       of a current frame energy and an average frame energy.           of a sound signal using a frequency spectrum of the sound
    23. A method as defined in claim 22, further comprising 25 signal, the device comprising:
 calculating a spectral diversity parameter.                               a calculator of a current residual spectrum of the sound
    24. A method as defined in claim 23, wherein calculating                  signal by subtracting from the frequency spectrum of the
 the spectral diversity parameter comprises:                                  sound signal a spectral floor defined by minima of the
    calculating a ratio between an energy of the sound signal in              frequency spectrum;
       a current frame and an energy of the sound signal in a 30
                                                                           a detector of a plurality of peaks in the current residual
       previous frame, for frequency bands higher than a given
                                                                              spectrum as pieces of the current residual spectrum
       number; and
                                                                              between pairs of successive minima of the current
    calculating the spectral diversity as a weighted sum of the
                                                                              residual spectrum;
       computed ratio over all the frequency bands higher than
       the given number.                                             35
                                                                           a calculator    of a correlation map between each detected
    25. A method as defined in claim 22, wherein calculating                  peak of the current residual spectrum and a shape in a
 the complementary non-stationarity parameter further com-                    previous residual spectrum corresponding to the posi-
 prises calculating an activity prediction parameter indicative               tion of the detected peak; and
 of an activity of the sound signal.                                       a calculator identifying the tonal stability of the sound
    26. A method as defined in claim 25, wherein calculating 40               signal based on calculating a long-term correlation map,
 the activity prediction parameter comprises:                                 wherein the long-term correlation map is calculated
    calculating a long-term value of a binary decision obtained               based on an update factor, the correlation map of a
       from estimating the parameter related to the tonal sta-                current frame, and an initial value of the long-term cor-
       bility tonal stability of the sound signal and the comple-             relation map.
       mentary non-stationarity parameter.                           45    32. A device as defined in claim 31, wherein the calculator
    27. A method as defined in claim 25, wherein the update of          of the current residual spectrum comprises:
 the noise energy estimates is prevented in response to having             a locator of the minima in the frequency spectrum of the
 simultaneously the activity prediction parameter larger than a               sound signal in the current frame;
 first given fixed threshold and the complementary non-sta-                an estimator of the spectral floor which connects the
 tionarity parameter larger than a second given fixed threshold. 50           minima of the frequency spectrum with each other; and
    28. A method as defined in claim 21, wherein calculating               a subtractor of the estimated spectral floor from the fre-
 the noise character parameter comprises:                                     quency spectrum so as to produce the current residual
    dividing a plurality of frequency bands into a first group of             spectrum.
       a certain number of first frequency bands and a second              33. A device as defined in claim 31, wherein the calculator
       group of a rest of the frequency bands;                       55 of the long-term correlation map comprises:
    calculating a first energy value for the first group of fre-           a filter for filtering the correlation map on a frequency bin
       quency bands and a second energy value of the second                   by frequency bin basis; and
       group of frequency bands;                                           an adder for summing the filtered correlation map over the
    calculating a ratio between the first and second energy                   frequency bins so as to produce a summed long-term
       values so as to produce the noise character parameter; 60              correlation map.
       and                                                                 34. A device as defined in claim 31, further comprising a
    calculating a long-term value of the noise character param-         detector of strong tones in the sound signal.
       eter based on the calculated noise character parameter.             35. A device for detecting sound activity in a sound signal,
    29. A method as defined in claim 28, wherein the update of          wherein the sound signal is classified as one of an inactive
 the noise energy estimates is prevented in response to having 65 sound signal and an active sound signal according to the
 the noise character parameter inferior than a given fixed              detected sound activity in the sound signal, the device com-
 threshold.                                                             prising:
Case 1:21-cv-00457-CFC Document 1-3 Filed 03/29/21 Page 25 of 25 PageID #: 145


                                                      US 8,990,073 B2
                              31                                                                   32
    means for estimating a parameter related to a tonal stability         38. A device as defined in claim 37, wherein the (SNR)-
       tonal stability of the sound signal used for distinguishing     based sound activity detector comprises a comparator of an
       a music signal from a background noise signal;                  average signal to noise ratio (SNR„) with a threshold which
    wherein the tonal stability tonal stability parameter estima-      is a function of a long-term signal to noise ratio (SNR„).
       tion means comprises a device according to claim 30.        5      39. A device as defined in claim 37, further comprising a
    36.A device for detecting sound activity in a sound signal,        noise estimator for updating noise energy estimates in a cal-
 wherein the sound signal is classified as one of an inactive          culation of a signal-to-noise ratio (SNR) in the SNR-based
 sound signal and an active sound signal according to the              sound activity detector.
                                                                          40. A device as defined in claim 36, further comprising a
 detected sound activity in the sound signal, the device com-
                                                                   io calculator of a complementary non-stationarity parameter
 prising:
    a tonal stability tonal stability estimator of the sound sig-      and a calculator of a noise character of the sound signal for
                                                                       distinguishing a music signal from a background noise signal
       nal, used for distinguishing a music signal from a back-
       ground noise signal;                                            and preventing update of noise energy estimates.
                                                                          41. A device as defined in claim 36, further comprising a
    wherein the tonal stability tonal stability estimator com-
       prises a device according to claim 31.                      15 calculator of a spectral parameter used for detecting spectral
                                                                       changes and spectral attacks in the sound signal.
    37. A device as defined in claim 36, further comprising a
 signal-to-noise ratio (SNR)-based sound activity detector.
